In re Deaton, Inc.; Nobel Insurance Co.; — Defendant(s); applying for supervisory *879and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 98CW-1841; Parish of Orleans, Civil District Court, Div. “M”, Nos. 96-15354, 96-8961, 96-12155, 97-4590.
Granted. The ruling of the court of appeal denying the application as incomplete is reversed. Relator is ordered to supplement the application within ten days of this order, and the court of appeal is ordered to consider and dispose of the application on the merits. See Avenal v. State of Louisiana, 98-2367 (9/9/98), 723 So.2d 963.
KIMBALL, JOHNSON and TRAYLOR, JJ., would deny the writ.
KNOLL, J., not on panel.